      Case: 4:20-cv-00138-NBB-RP Doc #: 11 Filed: 03/25/21 1 of 4 PageID #: 21




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                              GREENVILLE DIVISION

CURTIS EVANS                                                                           PLAINTIFF

v.                                                                        No. 4:20CV138-NBB-RP

MDOC COMMISSIONER, ET AL.                                                           DEFENDANTS


              ORDER DENYING PLAINTIFF’S MOTION FOR A
       TEMPORARY RESTRAINING ORDER OR PRELIMINARY INJUNCTION

       This matter comes before the court on the plaintiff’s motion for a temporary restraining

order or, in the alternative, for a preliminary injunction. The plaintiff is an inmate currently

housed at the Mississippi State Penitentiary in Parchman, Mississippi. The plaintiff seeks an

order from the court requiring the Mississippi Department of Corrections (“MDOC”) to transfer

him to another facility because he is “constantly harassed by inmates and officials and … the

subject of retaliation for my grievances and lawsuits here. [He is] held in imminent danger of

serious physical injury … at Parchman.” Doc. 3. He did not identify any specific threat to his

health or safety in his motion.

                                     Preliminary Injunctions

       Both temporary restraining orders and preliminary injunctions are governed by Fed. R.

Civ. P. 65. Though the same criteria govern the issuance of preliminary injunctions and

temporary restraining orders, the purpose and form of relief differ for each. The purpose of a

preliminary injunction is to preserve the status quo during the course of litigation until the court

can hold a trial on the matter. Steven S. Gensler, 1 Federal Rules of Civil Procedure, Rules and

Commentary Rule 65, Practice Commentary; Univ. of Tex. V. Camenisch, 451 U.S. 390, 395,

101 S.Ct. 1830, 68 L.Ed.2d 175 (1981). When adjudicating a preliminary injunction, the court
      Case: 4:20-cv-00138-NBB-RP Doc #: 11 Filed: 03/25/21 2 of 4 PageID #: 22




must provide notice to all parties and give them a chance to be heard. Fed. R. Civ. P. 65(a)(1).

Once issued, a preliminary injunction stays in effect until the court grants final relief or

otherwise modifies the order. Steven S. Gensler, 1 Federal Rules of Civil Procedure, Rules and

Commentary Rule 65, Practice Commentary. Once the court issues final relief, the preliminary

injunction dissolves, as the court need no longer rely on its equitable powers to provide interim

relief. 11A, Charles Alan Wright & Arthur R. Miller, Fed. Prac. & Proc. Civ. § 2947 (3d ed.);

U.S. Philips Corp. v. KBC Bank N.V., 590 F.3d 1091, 1094 (9th Cir. 2010). A ruling on a

preliminary injunction is immediately appealable:

       [T]he courts of appeals shall have jurisdiction over appeals from . . . [i]nterlocutory
       orders of the district courts of the United States . . . granting, continuing, modifying,
       refusing, or dissolving injunctions, or refusing to dissolve or modify injunctions . . . .

28 U.S.C.A. § 1292(a)(1).

                                  Temporary Restraining Orders

       Similarly, the purpose of a temporary restraining order is to preserve the status quo and

prevent irreparable harm, but only until the court can hold an adversarial hearing for a

preliminary injunction. Fed. R. Civ. P. 65(b)(3), Granny Goose Foods, Inc. v. Brotherhood of

Teamsters and Auto Truck Drivers Local No. 70 of Alameda County, 415 U.S. 423, 438-439, 94

S.Ct. 1113 (1974). Thus, a temporary restraining order may be granted ex parte, but it only lasts

for 14 days (28 days if the court permits, with a showing of good cause). Fed. R. Civ. P.

65(b)(2). Ex parte temporary restraining orders are disfavored, and courts seldom grant them.

Steven S. Gensler, 1 Federal Rules of Civil Procedure, Rules and Commentary Rule 65, Practice

Commentary. Once the court rules on a motion for preliminary injunction, then the temporary

restraining order has served its purpose and should be dissolved. Granny Goose, 415 U.S. at

443. Neither party may appeal a district court’s ruling on a temporary restraining order, as it has
                                              -2-
       Case: 4:20-cv-00138-NBB-RP Doc #: 11 Filed: 03/25/21 3 of 4 PageID #: 23




an extremely limited duration. Chicago United Industries, Ltd. V. City of Chicago, 445 F.3d

940, 943 (7th Cir. 2006). However, once the district court rules on a motion for preliminary

injunction regarding the issue, the parties may appeal that order. Northeast Ohio Coalition for

Homeless Service Employees Intern. Union, Local 1199 v. Blackwell, 467 F.3d 999, 1005 (6th

Cir. 2006).

        Elements of Temporary Restraining Order or Preliminary Injunctive Relief

        A party must prove four elements to be entitled to preliminary injunctive relief or a

temporary restraining order: (1) a substantial likelihood of success on the merits; (2) a

substantial threat of irreparable injury if the injunction is not issued; (3) that the threatened injury

to the movant outweighs any harm that may result from the injunction to the non-movant; and (4)

that the injunction will not disserve the public interest. DSC Communications Corp. v. DGI

Technologies, Inc., 81 F.3d 597, 600 (5th Cir. 1996); Rodriguez v. United States, 66 F.3d 95, 97

(5th Cir. 1995), cert. denied, 116 S. Ct. 1058, 134 L. Ed. 2d 202 (1996); Cherokee Pump &

Equipment, Inc. v. Aurora Pump, 38 F.3d 246, 249 (5th Cir. 1994); Doe v. Duncanville

Independent School District, 994 F.2d 160, 163 (5th Cir. 1993); Plains Cotton Co-op Association

v. Goodpasture Computer Serv., Inc., 807 F.2d 1256, 1259 (5th Cir.), cert. denied, 484 U.S. 821,

108 S. Ct. 80, 98 L. Ed. 2d 42 (1987); Canal Authority of Florida v. Callaway, 489 F.2d 567,

572 (5th Cir. 1974).

        Preliminary injunctions and temporary restraining orders are extraordinary remedies,

Cherokee Pump, 38 F.3d at 249, “not to be granted routinely, but only when the movant, by a

clear showing, carries [the] burden of persuasion.” Black Fire Fighters Association v. City of

Dallas, 905 F.2d 63, 65 (5th Cir. 1990) (quoting Holland American Insurance Co. v. Succession


                                                 -3-
      Case: 4:20-cv-00138-NBB-RP Doc #: 11 Filed: 03/25/21 4 of 4 PageID #: 24




of Roy, 777 F.2d 992, 997 (5th Cir. 1985)); Cherokee Pump, 38 F.3d at 249 (quoting Mississippi

Power & Light v. United Gas Pipe Line Co., 760 F.2d 618, 621 (5th Cir. 1985)) (“The decision to

grant a preliminary injunction is to be treated as the exception rather than the rule”). Under Fed.

R. Civ. P. 65, the party seeking a preliminary injunction or temporary restraining order must give

security in an amount the court deems proper (which can be zero in some circumstances).

                                             Analysis

       The plaintiff is unable to demonstrate a substantial likelihood of success on the merits in

light of his argument in the instant motion. Mr. Evans makes the bare allegation that he is in

danger of physical injury, but identifies no specific inmate or staff member who might wish him

harm. As such, the plaintiff has not demonstrated a substantial likelihood that he will prevail on

his claim, and the instant motion for a temporary restraining order or preliminary injunction is

DENIED.

       SO ORDERED, this, the 25th day of March, 2021.


                                                      /s/ Neal Biggers
                                                     NEAL B. BIGGERS
                                                     SENIOR U. S. DISTRICT JUDGE




                                               -4-
